                                                                                             FILED
                                                                                    2019 Sep-06 PM 03:36
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

JUDY YOUNG,                               ]
                                          ]
       Plaintiff,                         ]
                                          ]
v.                                        ]   CIVIL ACTION NO.
                                          ]   2:18-CV-00455-KOB
ALATRADE FOODS, LLC,                      ]
                                          ]
       Defendant.                         ]

                          MEMORANDUM OPINION

      In this employment discrimination case, Plaintiff Judy Young alleges that a

supervisor working for her employer, Defendant AlaTrade Foods, LLC, sexually

harassed her over the course of several months. According to Ms. Young,

AlaTrade let the sexual harassment continue until the company transferred her to a

position that she physically could not perform because of her pregnancy and

vertigo and then terminated or constructively discharged her.

      Ms. Young brings eight claims against AlaTrade arising out of the alleged

harassment and termination or constructive discharge. She brings five employment

discrimination claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e, et seq., and 42 U.S.C. § 1981: (1) hostile work environment based on

sexual harassment; (2) retaliation for complaining about sexual harassment; (3)

discrimination on the basis of sex; (4) discrimination on the basis of pregnancy;


                                         1
and (5) discrimination on the basis of race. And she brings three tort claims under

Alabama law: (1) invasion of privacy; (2) assault and battery; and (3) negligent

and/or wanton hiring, supervision, training, and/or retention. (See Doc. 17 at 7–

14).

       AlaTrade has moved for summary judgment on all of Ms. Young’s claims.

(Doc. 28). According to AlaTrade, Ms. Young quit her job so she cannot show

that the company terminated or constructively discharged her for being African-

American, female, and/or pregnant, or in retaliation for complaining about sexual

harassment. AlaTrade also contends that no evidence supports Ms. Young’s

allegations of a hostile work environment, invasion of privacy, assault and battery,

and negligent hiring, supervision, training, and/or retention, and that no basis exists

to hold the company liable for those claims.

       As further explained below, the court will deny summary judgment on Ms.

Young’s hostile work environment claim and state law tort claims: genuine

disputes of material fact exist as to each of those claims because evidence shows

that Ms. Young suffered sufficiently offensive harassment and reported such to

AlaTrade. But the court will grant summary judgment for AlaTrade on Ms.

Young’s claims for retaliation and discrimination on the basis of race, sex, and

pregnancy: no evidence supports the inference that Ms. Young suffered an adverse

employment action under Title VII or § 1981 as required to state any of those


                                           2
claims.

I.    STANDARD OF REVIEW

      A trial court can resolve a dispositive issue on summary judgment only when

the moving party establishes two essential elements: (1) no genuine disputes of

material fact exist; and (2) the moving party is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a).

      Under the first element of the moving party’s summary judgment burden,

“‘[g]enuine disputes [of material fact] are those in which the evidence is such that

a reasonable jury could return a verdict for the non-movant.’” Evans v. Books-A-

Million, 762 F.3d 1288, 1294 (11th Cir. 2014) (emphasis added) (quoting Mize v.

Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996)). And when

considering whether any genuine disputes of material fact exist, the court must

view the evidence in the record in the light most favorable to the non-moving party

and draw reasonable inferences in favor of the non-moving party. White v.

Beltram Edge Tool Supply, Inc., 789 F.3d 1188, 1191 (11th Cir. 2015).

      A non-moving party’s self-serving sworn testimony can create genuine

issues of fact. See United States v. Stein, 881 F.3d 853, 857 (11th Cir. 2018) (“A

litigant’s self-serving statements based on personal knowledge or observation can

defeat summary judgment.”); Feliciano v. City of Miami Beach, 707 F.3d 1244,

1253 (11th Cir. 2013) (“To be sure, Feliciano’s sworn statements are self-serving,


                                          3
but that alone does not permit us to disregard them at the summary judgment

stage.”). But only factual allegations in sworn testimony based on personal

knowledge can defeat summary judgment; conclusory allegations cannot. See

Stein, 881 F.3d at 857 (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888

(1990)). And even if the court doubts the veracity of self-serving testimony, the

court cannot make credibility determinations at the summary judgment stage.

Feliciano, 707 F.3d at 1252 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986)).

        Consistent with the summary judgment standard, the court will present the

facts of this case in the light most favorable to Ms. Young. The court draws most

of the facts from Ms. Young’s sworn testimony at her deposition. AlaTrade

challenges most of Ms. Young’s testimony for lack of documentary support, and

the person who Ms. Young alleges sexually harassed her “emphatically den[ies]”

each of Ms. Young’s accusations against him. (See Doc. 28-17 at ¶¶ 6, 28). But

the court cannot weigh evidence or make credibility determinations at the summary

judgment stage. And the court notes that these facts may not be the facts presented

at trial.

II.     BACKGROUND

        Ms. Young began working at AlaTrade’s chicken processing facility in

Albertville, Alabama in August 2016. At first, she worked full time on the


                                          4
production line separating chicken. Then, about a month after she started working

at AlaTrade, she requested to work part time three days a week so she could devote

more time to her son and her schooling. AlaTrade granted her request and

transferred her to the cube table where she graded whole chicken breasts three days

a week. Soon after, AlaTrade transferred her to the box room where she assembled

boxes to hold chicken. In the box room, she was sometimes required to climb

ladders to pick boxes off the top of six-foot-tall stacks.

      In January 2017, Ms. Young discovered that she was pregnant with twins.

She asked the box room supervisor, Shane Craig, for the pregnancy-related

accommodation of not having to climb ladders to retrieve boxes. Ms. Young

testified that Mr. Craig never acted on her request. (See Doc. 28-9 at 40).

According to Ms. Young, the lead supervisor in the box room, Sheila, told Ms.

Young that she “just [could not] be accommodating people in the box room like

that all [sic] because when somebody get [sic] pregnant.” (Id.).

      Ms. Young testified that the supervisor for the chicken deboning line, Jose

Corona, began visiting Ms. Young in the box room. Though Mr. Corona was not a

supervisor of the box room, Mr. Craig testified that Mr. Corona had supervisory

authority over Ms. Young because “every supervisor has authority over every

employee in the building.” (Doc. 28-2 at 14).

      According to Ms. Young, Mr. Corona regularly struck up casual


                                           5
conversation with her, but, over time, his statements grew more inappropriate and

ultimately turned sexually explicit and offensive. Ms. Young testified that he first

told her, “I like you.” (Doc. 28-9 at 42). Ms. Young asked what he meant and Mr.

Corona said, “oh, come on. You know what I’m trying to tell you. I like you.”

(Id.). Ms. Young told him that she was married.

      Ms. Young testified that Mr. Corona twice tried to convince her to leave the

plant with him to “have a sexual encounter” and proposed that they take off work

every other Wednesday to “get together.” (Doc. 28-9 at 43, 65). She also testified

that, when he learned that she was pregnant, Mr. Corona said that he was upset

because he did not want anyone else to have her. (Id. at 43). According to Ms.

Young, Mr. Corona made sexual hand gestures with his smock in front of her and

told her that she had “nice breasts” that were “a nice size for sucking.” (Id. at 63).

      Ms. Young testified that she complained to her supervisor, Adam Motley,

about Mr. Corona sexually harassing her, but the harassment did not stop.

According to Ms. Young, Mr. Corona kept visiting her in the box room; her co-

worker in the box room testified that Mr. Corona did so two to three times a day

when Ms. Young was working and stood very close to her. (Doc. 31-5 at ¶ 3). Ms.

Young testified that, on one occasion, Mr. Corona pointed out a pole in the box

room, talked to her about strippers, and told her, “[i]f I could just get you one of

those poles and bend you over and—he said something to the effect [of] pop your


                                           6
ass or your ass something.” (Doc. 28-9 at 44).

      Ms. Young testified that she again complained about Mr. Corona’s sexual

harassment to Mr. Motley and reported the pole comments, but the harassment

continued. She testified that Mr. Corona grabbed her from behind, told her that she

had a “fine sexy ass,” touched her arm and back, whispered and blew in her ear,

and said “you like that.” (Doc. 28-9 at 45, 69). According to Ms. Young, he also

either “touched” or “grazed”—but did not “grab”—her buttocks. (Id. at 45–46,

59). Finally, Ms. Young testified that Mr. Corona showed her unsolicited pictures

of himself partially undressed and exposing himself. (Id. at 70).

      According to Ms. Young, in early May 2017, she told AlaTrade’s vice

president, Jarl O’Barr, that she needed to speak to him “about being sexually

harassed out here, discriminated out here, working in this hostile environment.”

(Doc. 28-9 at 46). At a follow-up meeting with Mr. O’Barr on an unknown date in

May, Ms. Young recounted her allegations of sexual harassment by Mr. Corona.

(Doc. 28-9 at 48, 80; Doc. 31-5 at ¶ 8). She also told Mr. O’Barr that she was

experiencing race and pregnancy discrimination, though Ms. Young did not testify

as to what specific acts of discrimination she reported to Mr. O’Barr. (See Doc.

28-9 at 80).

      On May 17, 2017, Mr. Craig told Ms. Young that AlaTrade was transferring

her out of the box room and placing her back on the chicken production line. Ms.


                                         7
Young told him that she could not work on the line anymore because she had

vertigo and had to stand too far back from the table because of her pregnancy. Mr.

Craig would not accept Ms. Young’s stated limitations and, according to Ms.

Young, responded, “either do what I tell you to do or go home.” (Doc. 28-9 at 53).

As Ms. Young prepared to leave, Mr. Craig continued to tell her to obey him or

leave, and, according to Ms. Young, at some point “turned red in his face like he

was just very angry and mad about something.” (Id.). Ms. Young testified that

Mr. Craig told her, “I'm telling you to do—go where I told you to go or you need

to leave the premises. You need to leave,” and, “hey, hey, let’s go. Get out of here.

Get off—get out of here. Get out the building. I need you to leave the building

now.” (Id. at 53). Ms. Young left AlaTrade’s facility and considered herself

terminated.

      Ms. Young called the staffing company that had placed her at AlaTrade to

inquire about her final paycheck. Ms. Young testified that her contact at the

staffing company, Patricia Peralta, informed her that AlaTrade “[did not] want

[her] back on the premises” because she “got terminated for insubordination and

misconduct.” (Doc. 28-9 at 55; see Doc. 31-3 at 2).

      AlaTrade reported on a separation form that Ms. Young “[q]uit, due to being

moved out of box room.” (Doc. 28-8 at 2). AlaTrade replaced Ms. Young with

Kim McGowan, who is white and was not pregnant. (Doc. 28-2 at 41).


                                          8
       The court next analyzes each of Ms. Young’s claims against AlaTrade

arising out of these facts.

III.   ANALYSIS

       A.    Hostile Work Environment

       In Count One of her amended complaint, Ms. Young contends that Mr.

Corona’s alleged sexual harassment of her over the course of several months and

AlaTrade’s failure to act on her complaints of sexual harassment created an

actionable hostile work environment. For the following reasons, the court agrees.

       To establish a hostile work environment claim based on sexual harassment,

an employee must show five elements:

       (1) that he or she belongs to a protected group; (2) that the employee
       has been subject to unwelcome sexual harassment, such as sexual
       advances, requests for sexual favors, and other conduct of a sexual
       nature; (3) that the harassment must have been based on the sex of the
       employee; (4) that the harassment was sufficiently severe or pervasive
       to alter the terms and conditions of employment and create a
       discriminatorily abusive working environment; and (5) a basis for
       holding the employer liable.
Mendoza v. Borden, Inc., 195 F.3d 1238, 1245 (11th Cir. 1999) (citing Henson v.

City of Dundee, 682 F.2d 897, 903–05 (11th Cir. 1982)).

       Here, Ms. Young has satisfied the first three elements of her hostile work

environment claim. As a woman, she belongs to a protected group. Ms. Young

testified that Mr. Corona subjected her to unwelcome sexual harassment by, among

other actions, trying to convince her to leave work to have a sexual encounter with

                                          9
him, making sexual hand gestures towards her, telling her that she had “nice

breasts” that were “a nice size for sucking,” grabbing her from behind, telling her

that he wanted to “bend [her] over” a stripper pole, and showing her pictures of

him exposing himself. And all of Mr. Corona’s alleged sexual harassment was

based on Ms. Young’s sex.

      So, Ms. Young’s hostile work environment claim turns on the fourth

element—that she suffered harassment “sufficiently severe or pervasive to alter the

terms and conditions of employment and create a discriminatorily abusive working

environment”—and the fifth element—that “a basis for holding [AlaTrade] liable”

exists. See Mendoza, 195 F.3d at 1245.

      Under the fourth element of a hostile work environment claim,

“[e]stablishing that harassing conduct was sufficiently severe or pervasive to alter

an employee’s terms or conditions of employment includes a subjective and an

objective component.” Mendoza, 195 F.3d at 1246 (citing Harris v. Forklift

Systems, Inc., 510 U.S. 17, 21–22 (1993)). To satisfy the subjective component,

“[t]he employee must ‘subjectively perceive’ the harassment as sufficiently severe

and pervasive to alter the terms or conditions of employment.” Id. (quoting

Harris, 510 U.S. at 21–22). To satisfy the objective component, the employee’s

“subjective perception must be objectively reasonable”; i.e., “[t]he environment

must be one that ‘a reasonable person would find hostile or abusive.’” Id. (quoting


                                         10
Harris, 510 U.S. at 21). And “the objective severity of harassment should be

judged from the perspective of a reasonable person in the plaintiff’s position,

considering all the circumstances.” Id. (internal quotations and citations omitted).

      For the objective component of the analysis, “[t]he Supreme Court has

provided a non-exclusive set of factors to consider in determining whether an

environment is hostile.” Allen v. Tyson Foods, Inc., 121 F.3d 642, 647 (11th Cir.

1997). These factors include “(1) the frequency of the conduct; (2) the severity of

the conduct; (3) whether the conduct is physically threatening or humiliating, or a

mere offensive utterance; and (4) whether the conduct unreasonably interferes with

the employee’s job performance.” Mendoza, 195 F.3d at 1246 (citing Allen, 121

F.3d at 647) (citing in turn Harris, 510 U.S. at 23). And the objective severity of

harassment depends on the totality of circumstances. Id.

      In this case, a genuine dispute exists of whether Mr. Corona’s alleged

“harassment was sufficiently severe or pervasive to alter the terms and conditions

of [Ms. Young’s] employment and create a discriminatorily abusive working

environment.” See Mendoza, 195 F.3d at 1245. First, evidence shows that Mr.

Corona’s harassment was frequent—Ms. Young testified that Mr. Corona harassed

her from December 2016 to May 2017 and her coworker testified that Mr. Corona

visited the box room two to three times each day only when Ms. Young worked.

(See Doc. 28-9 at 41, 47; Doc. 31-5 at ¶ 3). And, based on Ms. Young’s deposition


                                         11
testimony, the totality of Mr. Corona’s conduct was objectively hostile and

abusive. Ms. Young testified that Mr. Corona made several sexually offensive

remarks and gestures to her—he said she had a “fine sexy ass” and “nice breasts”

that were “a nice size for sucking” and lewdly grabbed his smock and made sexual

hand gestures in front of her. (Doc. 28-9 at 45, 63). He propositioned her for

sex—he asked her to take off work with him on Wednesdays to have sex, said he

did not want anyone else to have her after learning that she was pregnant, and

expressed desire to “bend [her] over” and “pop [her] ass” on a stripper pole. (Id. at

43–44). On one occasion, he whispered in Ms. Young’s ear, blew in her ear, said

“you like that,” grabbed her from behind, and touched her back, arm, and buttocks.

(Id. at 45, 69). And he showed her unsolicited pictures of him exposing himself.

(Id. at 70). From this testimony, reasonable jurors could find objectively severe,

abusive, humiliating, and threatening conduct that altered the terms or conditions

of Ms. Young’s employment. So a genuine issue exists as to the fourth element of

her hostile work environment claim.

      Turning to the fifth and final element of her hostile work environment claim,

“a basis for holding the employer liable” exists “if it knew, or reasonably should

have known, of the harassment and failed to take prompt remedial actions.” Allen,

121 F.3d at 647.

      In this case, evidence shows that AlaTrade knew or should have known


                                         12
about the alleged sexual harassment and failed to take any remedial actions. Ms.

Young testified that she reported Mr. Corona’s conduct on at least three occasions

between December 2016 and May 2017, but that AlaTrade never intervened and

the harassment continued until the company transferred her out of the box room in

May 2017. So reasonable jurors could find that a basis exists for holding AlaTrade

liable for the sexual harassment.

      Because a genuine dispute of material fact exists as to each element of Ms.

Young’s hostile work environment claim, the court will deny AlaTrade’s motion

for summary judgment as to that claim.

      B.     Retaliation

      Next, in Count Two of her amended complaint, Ms. Young contends that

AlaTrade terminated or constructively discharged her in retaliation for her

reporting sexual harassment to AlaTrade’s vice president in violation of Title VII

and 42 U.S.C. § 1981.

      The McDonnell Douglas burden-shifting analysis applies to Title VII and

§ 1981 retaliation claims based on circumstantial evidence. Furcron v. Mail

Centers Plus, LLC, 843 F.3d 1295, 1310 (11th Cir. 2016); Bryant v. Jones, 575

F.3d 1281, 1307 (11th Cir. 2009). Pursuant to this framework, the plaintiff must

first establish a prima facie case of retaliation. Thomas v. Cooper Lighting, Inc.,

506 F.3d 1361, 1363 (11th Cir. 2007). “To establish a prima facie case of


                                         13
retaliation . . . , ‘the plaintiff must show (1) that she engaged in statutorily

protected expression; (2) that she suffered an adverse employment action; and

(3) that there is some causal relation between the two events.’” Id. (quoting Meeks

v. Computer Assocs. Int’l, 15 F.3d 1013, 1021 (11th Cir. 1994)). Under the second

element, an “adverse employment action” is any “serious and material change in

the terms, conditions, or privileges of employment.” Davis v. Town of Lake Park,

Fla., 245 F.3d 1232, 1239 (11th Cir. 2001) (emphasis omitted).

      Here, Ms. Young asserts that she suffered an adverse employment action

because AlaTrade terminated or constructively discharged her. The court

disagrees.

      In an attempt to show that she was terminated, Ms. Young first relies on her

opinion that AlaTrade terminated her because, on May 17, 2017, it transferred her

to the chicken production line and her supervisor told her to go home after she

refused the transfer. (See Doc. 28-9 at 23, 55, 79) (Ms. Young’s deposition

testimony that AlaTrade terminated her); (Doc. 28-9 at 91) (Ms. Young’s EEOC

charge alleging that AlaTrade terminated her).

      But Ms. Young’s version of the facts of her last day fail to show termination.

She contends that, after she told her supervisor that she could not and would not

work on the chicken production line, her supervisor “turned red in his face like he

was just very angry and mad about something” and told her, “either do what I tell


                                            14
you to do or go home”; to either obey him or leave; “I’m telling you to do—go

where I told you to go or you need to leave the premises. You need to leave”; and

“hey, hey, let’s go. Get out of here. Get off—get out of here. Get out the building.

I need you to leave the building now.” (Doc. 28-9 at 53). But these statements

only show that her supervisor told her to go home after she refused to work her

new assignment; they do not support a reasonable inference that AlaTrade

terminated her employment.

      Ms. Young next asserts that information from her contact at her staffing

agency, Patricia Peralta, shows that AlaTrade terminated her. According to Ms.

Young, after she left AlaTrade, she called Ms. Peralta to inquire about her last

paycheck. Ms. Peralta called Ms. Young back at some point and told her that

AlaTrade did not “want [her] back on the premises” and “you cannot go back on

the premises because you got terminated for insubordination and misconduct.”

(Doc. 28-9 at 55). And a handwritten, unaddressed, and unsworn letter dated May

22, 2017 and signed by Patricia Peralta states, “I was told by Human Resources

that Judy Young was no longer employed there. She was terminated for

insubordination and conduct.” (Doc. 31-3 at 2).

      But Ms. Young’s deposition testimony concerning the phone call with Ms.

Peralta is only hearsay evidence of someone else’s opinion about what happened to

Ms. Young. She does not allege what facts Ms. Peralta relied on in reaching the


                                         15
conclusion that Ms. Young was terminated. Like her own opinion, Ms. Young’s

version of Ms. Peralta’s opinion cannot raise a genuine issue of fact to survive

summary judgment.

       And the letter purportedly written by Ms. Peralta also fails to raise a genuine

issue of fact. Putting aside that the letter is double hearsay—Ms. Young offers the

letter to show what Ms. Peralta said that someone at AlaTrade Human Resources

said—the letter is not addressed to anyone, it is not a sworn statement, and Ms.

Young offers no background for the letter. In her brief in opposition to summary

judgment, Ms. Young only cites the letter as evidence that she was terminated.

She does not state to whom Ms. Peralta sent the letter nor explain why Ms. Peralta

wrote the letter. And no testimony from Ms. Peralta exists on the record. So,

again, Ms. Young leaves the court only with someone else’s hearsay opinion that

she was terminated and no facts to support an inference that AlaTrade terminated

her.

       Also, Ms. Young herself admitted that she quit on her June 1, 2017 EEOC

intake questionnaire. (Doc. 28-13 at 6). And the May 23, 2017 “AlaTrade Status

Change/Separation Form” states that Ms. Young “[q]uit, due to being moved out of

boxroom.” (Doc. 28-8 at 2). So the court finds that no evidence raises a genuine

issue of whether AlaTrade terminated Ms. Young.

       Next, Ms. Young contends that, even if AlaTrade did not terminate her, the


                                          16
company constructively discharged her because it assigned her to a job that she

physically could not perform, thus leaving her no choice but to resign. The court

disagrees.

      A constructive discharge can be an adverse employment action to satisfy a

plaintiff’s prima facie case of retaliation or discrimination. See Fitz v. Pugmire

Lincoln-Mercury, Inc., 348 F.3d 974, 977 (11th Cir. 2003). “A constructive

discharge occurs when a discriminatory employer imposes working conditions that

are ‘so intolerable that a reasonable person in [the employee’s] position would

have been compelled to resign.’” Id. (quoting Poole v. Country Club of Columbus,

Inc., 129 F.3d 551, 553 (11th Cir. 1997)).

      Ms. Young contends that AlaTrade compelled her to resign when it

reassigned her to the chicken production line because she physically could not

perform the job because of her vertigo and pregnancy. While the court does not

doubt that assigning an employee to a job that she cannot perform could be a

constructive discharge, no evidence capable of raising a genuine issue of fact

supports Ms. Young’s contention in this case.

      Ms. Young testified that she had vertigo that caused her to vomit on one

occasion when she worked on the chicken production line before AlaTrade

transferred her to the box room. (See Doc. 28-9 at 28–29, 36). But a single

instance of vomiting does not support a reasonable inference that she could not


                                         17
work on the chicken production line at all months later. And Ms. Young testified

that, because her pregnancy was showing in May 2017, she would “have to stand

back” from the line and would not be “really propped up enough to do [her] job

efficiently.” (Doc. 28-9 at 34). The court does not doubt that a pregnancy with

twins could make working on a production line intolerable, but no evidence exists

in this case to support an inference that Ms. Young would suffer such unbearable

difficulties. No reasonable juror could find that only having to stand back from the

line and work inefficiently would compel any pregnant person to resign.

      Finally, Ms. Young contends that the transfer out of the box room and back

to the chicken production line was itself an adverse employment action or

constructive discharge because of the favorable working conditions in the box

room. In contrast with the relatively warm and quiet box room, on the production

line, she would have to work in the cold and experience loud noises from

machinery. But these minor changes in working conditions were not a “serious

and material change in the terms, conditions, or privileges of employment” or “so

intolerable that a reasonable person in [Ms. Young’s] position would have been

compelled to resign.” See Davis, 245 F.3d at 1239 (emphasis omitted); Fitz, 348

F.3d at 977 (quotations and citations omitted). So no evidence shows that the

transfer was an adverse employment action or a constructive discharge.

      Because no genuine dispute exists of whether Ms. Young suffered an


                                         18
adverse employment action, a required element for a retaliation claim, the court

will grant summary judgment for AlaTrade on the retaliation claim.

      C.    Sex/Pregnancy/Race Discrimination

      Next, in Count Three and Count Four of her amended complaint, Ms. Young

contends that AlaTrade terminated or constructively discharged her because of her

sex, pregnancy, and/or race.

      Like her retaliation claim, the McDonnell Douglas burden-shifting

framework applies to Ms. Young’s sex, pregnancy, and race discrimination claims.

See Holland v. Gee, 677 F.3d 1047, 1055 (11th Cir. 2012); Wright v. Southland

Corp., 187 F.3d 1287, 1290 n.3 (11th Cir. 1999). So, for each of these claims, Ms.

Young must first establish a prima facie case of discrimination, which includes

showing that she suffered an adverse employment action. See Thomas, 506 F.3d at

1363. But, as stated above, no genuine dispute of material fact exists as to whether

Ms. Young suffered an adverse employment action, so the court will grant

summary judgment for AlaTrade on Ms. Young’s sex, pregnancy, and race

discrimination claims.

      D.    Invasion of Privacy

      Turning to Ms. Young’s state law claims, in Count Five of her amended

complaint, she brings an invasion of privacy claim against AlaTrade because,

according to Ms. Young, the company “authorized, ratified and/or condoned” Mr.


                                         19
Corona’s “intruding into Plaintiff’s private seclusion by making sexual comments

and inquiries, by touching and groping private parts of her body, and other acts . . .

.” (Doc. 17 at ¶¶ 66–67).

       To state an invasion of privacy claim under Alabama law, a plaintiff must

show “an offensive or objectionable prying or intrusion into the plaintiff[’s] private

affairs or concerns.” Busby v. Truswal Sys. Corp., 551 So. 2d 322, 324 (Ala.

1989). Where, as here, the plaintiff alleges an invasion of privacy based on sexual

harassment, the plaintiff must show “that the intrusion would be so offensive or

objectionable that a reasonable person subjected to it would experience outrage,

mental suffering, shame, or humiliation.” Ex parte Atmore Cmty. Hosp., 719 So.

2d 1190, 1194 (Ala. 1998) (citing Busby, 551 So. 2d at 323). And if, as Ms.

Young does here, the plaintiff brings an invasion of privacy claim against the

employer of the alleged harasser, she must also show a basis for holding the

employer vicariously liable for its employee’s conduct. See Busby, 551 So. 2d at

326.

       Alabama law sets a high bar for what constitutes sufficiently offensive or

objectionable conduct to support an invasion of privacy claim. See, e.g., Baldwin

v. Blue Cross/Blue Shield of Alabama, 480 F.3d 1287, 1309 (11th Cir. 2007) (a

supervisor’s harassment of an employee, including asking her to “blow” him,

breathing down her neck, and unzipping his pants in front of her, “was not


                                          20
sufficiently outrageous as a matter of Alabama law for [an invasion of privacy or

intentional infliction of emotional distress claim].”); McIsaac v. WZEW-FM Corp.,

495 So. 2d 649, 652 (Ala. 1986) (finding that a supervisor did not commit an

invasion of privacy when he repeatedly tried to convince an employee to have an

affair with him and tried to kiss her); Logan v. Sears, Roebuck & Co., 466 So. 2d

121, 124 (Ala. 1985) (“Even the dire affront of inviting an unwilling woman to

illicit intercourse has been held by most courts to be no such outrage as to lead to

liability.”); Pressley v. City of Anniston & Daryl Abernathy, 2016 WL 4679135, at

*22 (N.D. Ala. Sept. 7, 2016) (“[I]n the absence of any physical contact or

physically-threatening conduct by Mr. Abernathy, the court finds that his sex-

based propositions and other comments aimed at Ms. Pressley were not sufficiently

outrageous or personally intrusive to constitute a triable invasion of privacy

claim.”).

      But the Alabama Supreme Court has found sufficient evidence to support an

invasion of privacy claim in cases involving sexual harassment similar to the

conduct alleged against Mr. Corona in this case. First, in Busby, the Alabama

Supreme Court reversed the Circuit Court’s grant of summary judgment on an

invasion of privacy claim where, among other actions, a male supervisor invited

female employees to swim in his pool in the nude with him; put his arm around

female employees, grabbed their arms, and stroked their necks; asked a female


                                          21
employee to hold his penis while he urinated; compared female employees’ nipple

sizes; and said he would arrange for them to be able to masturbate while working.

See Busby, 551 So. 2d at 324. The Alabama Supreme Court found that “[a] jury

could reasonably determine from this evidence that [the supervisor] pried or

intruded into the plaintiffs’ sex lives in an offensive or objectionable manner and

thereby invaded their right of privacy.” Id.

      In Phillips v. Smalley Maint. Servs., Inc., 435 So. 2d 705 (Ala. 1983), a

company president repeatedly locked his office door when he called a female

employee in for conversation; inquired about how often she and her husband had

sex and what “positions” they used; asked whether she had ever engaged in oral

sex and insisted that she have oral sex with him or lose her job; covered the office

window with paper to prevent anyone from seeing inside before the employee

forced her way out of the office; and struck her across the buttocks with his hand

when she was in the process of leaving. 435 So. 2d at 707. The Alabama Supreme

Court had “no hesitancy in expressing [its] conclusion that these facts [met] all the

requisite elements” for an invasion of privacy claim. Id. at 711.

      In Atmore, before his employer corrected the harassment and absolved itself

of liability, an employee looked up a female co-worker’s skirt on more than one

occasion, made several lewd comments to her, and asked her to meet him outside

of work hours for non-business purposes. 719 So. 2d at 1194. The Alabama


                                         22
Supreme Court found that these initial actions constituted sufficient evidence of

invasion of privacy. Id.

      In this case, Ms. Young has testified to egregious sexual harassment similar

to the harassment in Busby, Phillips, and Atmore that constituted sufficient

evidence of an invasion of privacy under Alabama law. Specifically, Ms. Young

testified that Mr. Corona told her that she had a “fine sexy ass”; and he told her

that she had “nice breasts” that were “a nice size for sucking”; and he told her that

he would like to “bend her over” a stripper pole and “pop [her] ass out”; and he

grabbed his smock and made sexual hand gestures towards her; and he

propositioned her for sex on several occasions; and he told her that he was upset

that she was pregnant because he did not want anyone else to have her; and he

either “touched” or “grazed” her buttocks; and he grabbed her from behind,

touched her back and arms, and whispered and blew in her ear. And, pushing the

alleged harassment over the sufficiently offensive threshold, Ms. Young testified

that Mr. Corona showed her unsolicited pictures of him exposing himself.

Reasonable jurors could determine from Ms. Young’s testimony that Mr. Corona

committed an “offensive or objectionable prying or intrusion into [her] private

affairs or concerns” and thus committed invasion of privacy under Alabama law.

See Busby, 551 So. 2d at 324.

      But AlaTrade, not Mr. Corona, is the defendant in this case. So Ms. Young


                                          23
must show a basis for holding AlaTrade vicariously liable for the invasion of

privacy. See Busby, 551 So. 2d at 326.

      An employer is vicariously liable for its employee’s invasion of another’s

privacy if the employer ratifies the employee’s conduct. Atmore, 719 So. 2d at

1195. “An employer ratifies conduct if[] (1) the employer has actual knowledge of

the tortious conduct; (2) based on this knowledge, the employer knew the conduct

constituted a tort; and (3) the employer failed to take adequate steps to remedy the

situation.” Id.

      Ms. Young attempted to make her employer aware of her harasser much like

the plaintiff did in Whitford v. Sub-Line Assocs., Inc., 2017 WL 3118810 (N.D.

Ala. July 21, 2017). In Whitford, the court found sufficient evidence to support an

invasion of privacy claim against the plaintiff’s supervisor. 2017 WL 3118810, at

*8. In discussing whether the plaintiff’s employer could be vicariously liable for

the supervisor’s torts, the court found that the company’s manager admitted that

she was aware of the supervisor’s harassing conduct and that the plaintiff twice

reported her supervisor’s sexual harassment to managers. But the company never

investigated the plaintiff’s complaints and the harassment continued until the

company terminated her. The court found this evidence to be “legally sufficient to

support a finding that [the employer] knew of [the supervisor’s] wrongful conduct,

knew or should have known that such conduct was a legally wrongful act under


                                         24
Alabama law, and yet failed to take adequate steps to remedy the situation,” and

thus “legally sufficient to support a finding that [the employer] ratified [the

supervisor’s] wrongful acts through implicit approval.” Id. at *9 (citing Potts v.

BE & K Const. Co., 604 So. 2d 398, 400 (Ala. 1992)).

      Here, evidence shows that, like the plaintiff in Whitford, Ms. Young reported

her harasser several times, but AlaTrade took no action. Ms. Young testified that

she complained to her supervisors about Mr. Corona’s sexual harassment of her on

three occasions. She twice reported him to her supervisor, Adam Motley, which

resulted in no corrective action. She then reported Mr. Corona to AlaTrade’s vice

president, Jarl O’Barr. Mr. O’Barr granted her a follow-up meeting at which she

complained of Mr. Corona’s alleged sexual harassment. But, according to Ms.

Young, AlaTrade never acted on her complaints before she left the company.

      Reasonable jurors could infer from Ms. Young’s testimony about the

number of times that she reported Mr. Corona that AlaTrade “knew of [Mr.

Corona’s] wrongful conduct, knew or should have known that such conduct was a

legally wrongful act under Alabama law, and yet failed to take adequate steps to

remedy the situation.” Whitford, 2017 WL 3118810, at *9. Thus, a genuine issue

of facts exists as to AlaTrade’s vicarious liability for the invasion of privacy and

the court will deny the motion for summary judgment as to that claim.




                                          25
      E.     Assault and Battery

      Next, in Count Six of her amended complaint, Ms. Young brings a state law

assault and battery claim against AlaTrade because, according to Ms. Young, the

company “ratified and/or condoned” Mr. Corona’s conduct that amounted to

assault and battery. (Doc. 17 at ¶ 71).

      To state a claim for battery under Alabama law, a plaintiff must show that

someone intentionally touched her in a hostile manner. Wright v. Wright, 654 So.

2d 542, 544 (Ala. 1995). To state a claim for assault under Alabama law, a

plaintiff must show “an intentional, unlawful offer to touch the person of another

in a rude or angry manner under such circumstances as to create in the mind of the

party alleging the assault a wellfounded fear of an imminent battery, coupled with

the apparent present ability to effectuate the attempt, if not prevented.” Id.

(citations and quotations omitted); see also Surrency v. Harbison, 489 So. 2d 1097,

1104 (Ala. 1986) (“A successful assault becomes a battery.”) (citations and

quotations omitted). And if, as Ms. Young does here, the plaintiff brings an assault

and battery claim against the employer of the alleged tortfeasor, the plaintiff must

show a basis for holding the employer vicariously liable for the torts of its

employee. See Busby, 551 So. 2d at 326.

      Ms. Young testified that Mr. Corona intentionally “touched” or “grazed”—

but did not “grab”—her buttocks, grabbed her from behind, and touched her back


                                          26
and arms. Ms. Young did not welcome or solicit these sexually-charged touches.

So a genuine dispute of fact exists as to whether Mr. Corona committed an assault

and battery of Ms. Young. See Atmore, 719 So. 2d at 1194 (“Hayes touched her

waist, rubbed against her when passing her in the hall, poked her in the armpits

near the breast area, and touched her leg. . . . [E]ach of these touchings was

intentional, was conducted with sexual overtones, and was unwelcome. These

factual assertions constituted substantial evidence that Hayes committed a

battery.”); Portera v. Winn Dixie of Montgomery, Inc., 996 F. Supp. 1418, 1437

(M.D. Ala. 1998) (finding “a question of fact as to whether the touching

constituted an assault and/or battery” when the plaintiff was “shocked” that her

supervisor touched her buttocks and put his hand in her blouse).

      Turning to AlaTrade’s liability, as stated above, Ms. Young reported Mr.

Corona’s conduct at least three times but AlaTrade took no corrective action. So,

reasonable jurors could find that AlaTrade “knew of [Mr. Corona’s] wrongful

conduct, knew or should have known that such conduct was a legally wrongful act

under Alabama law, and yet failed to take adequate steps to remedy the situation.”

Whitford, 2017 WL 3118810, at *9. Thus, a genuine issue exists as to AlaTrade’s

liability for the assault and battery. The court will deny summary judgment as to

that claim.




                                         27
      F.     Negligent and/or Wanton Hiring, Supervision, Training, and/or
             Retention

      Finally, in Count Seven of her amended complaint, Ms. Young brings a state

law claim for “negligent and/or wanton hiring, supervision, training, and/or

retention” against AlaTrade because, according to Ms. Young, the company

“negligently and/or wantonly failed to adequately hire, supervise, train, and/or

negligently retained, its agents or employees which proximately caused the

sexually harassing acts against the Plaintiff.” (Doc. 17 at ¶ 75).

      To state a claim for negligent hiring, supervision, training, and/or retention

against the employer of someone who creates a hostile work environment, the

plaintiff must show that the employer breached a duty regarding the harasser’s

training, retention, and/or supervision that proximately caused the plaintiff’s

injuries. See Keel v. Banach, 624 So. 2d 1022, 1026 (Ala. 1993) (setting out those

elements); Whitford, 2017 WL 3118810, at *10 (applying those elements to a

negligence claim involving a hostile work environment). To establish a duty, the

plaintiff must show that the employer had “notice or knowledge, either actual or

presumed, of [the harasser’s] unfitness.” Armstrong Bus. Servs., Inc. v. AmSouth

Bank, 817 So. 2d 665, 682 (Ala. 2001) (citations and quotations omitted). And the

employer’s breach of its duty becomes wanton, as opposed to just negligent, when

evidence shows “reckless indifference to the consequences of [the breach], or . . . a

failure or omission to do something, with reckless indifference to the consequences

                                          28
of such failure or omission.” Id. at 679 (citations and quotations omitted).

       Here, Ms. Young testified that she reported Mr. Corona’s conduct at least

three times, that AlaTrade never intervened, and that egregious sexual

harassment—rising to the level of an actionable hostile work environment,

invasion of privacy, and assault and battery—continued. Reasonable jurors could

thus conclude that AlaTrade had notice of Mr. Corona’s unfitness and recklessly

failed to take any corrective action. So a genuine dispute of material fact exists as

to Ms. Young’s negligent and/or wanton hiring, supervision, training, and/or

retention claim; that claim will survive summary judgment.

IV.    CONCLUSION

       For the reasons stated above, by separate order, the court will GRANT IN

PART and DENY IN PART AlaTrade’s motion for summary judgment. (Doc.

28).

       Specifically, the court will GRANT the motion for summary judgment as to

Ms. Young’s Title VII and § 1981 claims for retaliation and discrimination on the

basis of sex, race, and pregnancy. The court will DISMISS WITHOUT

PREJUDICE those claims.

       The court will DENY the motion for summary judgment with respect to Ms.

Young’s Title VII and § 1981 claim for hostile work environment and her state law

claims for invasion of privacy, assault and battery, and negligent and/or wanton


                                          29
hiring, supervision, training, and/or retention. Those claims will proceed to trial.

      DONE and ORDERED this 6th day of September, 2019.



                                        ____________________________________
                                        KARON OWEN BOWDRE
                                        CHIEF UNITED STATES DISTRICT
                                        JUDGE




                                          30
